Appendix A to the Operating Expenses Limitation Agreement (as amended on December 9, 2010 to add Davidson Equity Income Fund, Davidson Small-Mid Equity Fund and Davidson Intermediate Fixed Income Fund) Fund and Share Class Operating Expense Limit Davidson Multi-Cap Equity Fund, Class A 1.15% Davidson Multi-Cap Equity Fund, Class C 1.90% Davidson Equity Income Fund, Class A 1.10% Davidson Equity Income Fund, Class C 1.85% Davidson Small-Mid Equity Fund, Class A 1.40% Davidson Small-Mid Equity Fund, Class C 2.15% Davidson Intermediate Fixed Income Fund, Class A 0.94% Davidson Intermediate Fixed Income Fund, Class I 0.69% ADVISORS SERIES TRUST DAVIDSON INVESTMENT ADVISORS, INC. on behalf of the Funds listed on Appendix A By:/s/ Douglas G. Hess By:/s/ Andrew I. Davidson Name:Douglas G. Hess Name:Andrew I. Davidson Title:President Title:President
